      Case 2:17-cv-00651-DMF Document 86 Filed 10/09/19 Page 1 of 22




     John Berryhill, Ph.d. Esq.(pro hac vice)                            Sean Kealii Enos (#023634)
 1
     204 East Chester Pike                                               Jeffrey W. Johnson (#024435)
 2   First Floor, Suite 3                                                SCHMEISER, OLSEN & WATTS, LLP
     Ridley Park, PA 19078                                               18 E. University Drive, Suite 101
 3   +1.610.565.5601                                                     Mesa, Arizona 85201
     +1.267.386.8115 fax                                                 Telephone: (480) 655-0073
 4
     john@johnberryhill.com                                              Facsimile: (480) 655-9536
 5
                                                                         kenos@IPlawUSA.com
                                                                         jjohnson@IPlawUSA.com
 6
     Attorneys for Plaintiff
 7

 8                                    UNITED STATES DISTRICT COURT
 9                                              DISTRICT OF ARIZONA
     David Dent, an Individual,
10

11                                                                    Case No. CV 17-651-PHX-DMF
12                     Plaintiff,                                     PLAINTIFF’S MOTION FOR
13                                                                    SUMMARY JUDGMENT
             vs.
14
     Lotto Sport Italia S.p.A, an Italian
15   Corporation,
16
                       Defendant.
17
                                              TABLE OF AUTHORITIES
18

19   Cases

20   AIRFX.com v. AirFX LLC, No. CV 11-01064-PHX-FJM, 2012 WL 3638721, (D. Ariz.

21    Aug. 24, 2012) ......................................................................................................... 10, 15

22   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 106 S. Ct. 2505, 91 L. Ed. 2d 202 (1986)8

23   Anti–Monopoly, Inc. v. General Mills Fun Group, 611 F.2d 296 (9th Cir.1979) ............ 17

24   Assurance Co. of Am. v. Wall & Assocs. LLC of Olympia, 379 F.3d 557 (9th Cir. 2004) 7

25


                                                                     i
       Case 2:17-cv-00651-DMF Document 86 Filed 10/09/19 Page 2 of 22




 1   Barcelona.com, Inc. v. Excelentisimo Ayuntamiento De Barcelona, 330 F.3d 617 (4th Cir.
 2     2003) ................................................................................................................................ 8
 3   Bosley Med. Inst., Inc. v. Kremer, 403 F.3d 672 (9th Cir. 2005) ..................................... 15
 4   Brookfield Commc'ns, Inc. v. W. Coast Entm't Corp., 174 F.3d 1036 (9th Cir.1999) ..... 16
 5   Chambers v. Time Warner, 2003 WL 749422 (S.D.N.Y. 2003) ........................................ 3
 6   Classic Media, Inc. v. Mewborn, 532 F.3d 978 (9th Cir. 2008) ...................................... 18
 7   Filipino Yellow Pages, Inc. v. Asian Journal Publications, Inc., 198 F.3d 1143 (9th Cir.
 8     1999) .............................................................................................................................. 17
 9   Gioconda Law Grp. PLLC v. Kenzie, 941 F. Supp. 2d 424 (S.D.N.Y. 2013) ................. 13
10   GoPets Ltd. v. Hise, 657 F.3d 1024 (9th Cir. 2011)............................................... 9, 10, 16
11   Gracie v. Gracie, 217 F.3d 1060 (9th Cir. 2000) ............................................................. 18
12   Interstellar Starship Servs., Ltd. v. Epix, Inc., 304 F.3d 936 (9th Cir. 2002) .................. 12
13   KP Permanent Make–Up, Inc. v. Lasting Impression I, Inc., 408 F.3d 596 (9th Cir.2005)
14     ....................................................................................................................................... 17
15   Lahoti v. VeriCheck, Inc., 586 F.3d 1190 (9th Cir. 2009)................................................ 11
16   New World Sols., Inc. v. NameMedia Inc., 150 F. Supp. 3d 287 (S.D.N.Y. 2015) ......... 14
17   Richards v. Nielsen Freight Lines, 810 F.2d 898 (9th Cir. 1987) ...................................... 8
18   Park 'N Fly, Inc. v. Dollar Park & Fly, Inc., 718 F.2d 327 (9th Cir. 1983), rev'd, 469 U.S.
19     189, 105 S. Ct. 658, 83 L. Ed. 2d 582 (1985) ............................................................... 18
20   Sabin v. Curt Mfg. Co., No. CV-08-1852-PHX-SRB, 2009 WL 10673588 (D. Ariz. May
21     4, 2009) .......................................................................................................................... 14
22   Sallen v. Corinthians Licenciamentos LTDA, 273 F.3d 14 (1st Cir. 2001) ....................... 8
23   Strong Coll. Students Moving Inc. v. Coll. Hunks Hauling Junk Franchising LLC, No.
24     CV-12-01156-PHX-DJH, 2015 WL 12602438 (D. Ariz. May 15, 2015) ...................... 9
25   Tie Tech, Inc. v. Kinedyne Corp., 296 F.3d 778 (9th Cir. 2002) ........................................ 8

                                                                          ii
       Case 2:17-cv-00651-DMF Document 86 Filed 10/09/19 Page 3 of 22




 1   Virtual Works, Inc. v. Volkswagen of Am., Inc., 238 F.3d 264 (4th Cir. 2001) ............... 12
 2   Wang v. Societe du Figaro S.A., No. 15CV9376PAEJLC, 2018 WL 566407 (S.D.N.Y.
 3     Jan. 26, 2018) .......................................................................................................... 13, 14
 4   Yellow Cab Co. of Sacramento v. Yellow Cab of Elk Grove, Inc., 419 F.3d 925 (9th Cir.
 5     2005) .............................................................................................................................. 17
 6
     Statutes
 7
     15 U.S.C. § 1114(2)(D)(v) ............................................................................................. 3, 4
 8
     15 U.S.C.A. § 1125(d)(1)(A) ………………………………………………………….
 9
     15 U.S.C. § 1125(d)(1)(B)(ii)………………………………………………………….
10
     Rules
11
     Federal Rules of Civil Procedure 56(a) .......................................................................... 2, 3
12

13

14

15

16

17

18

19

20

21

22

23

24

25


                                                                        iii
      Case 2:17-cv-00651-DMF Document 86 Filed 10/09/19 Page 4 of 22

 1         Plaintiff hereby moves the Court for summary judgment under Rule 56, Federal Rules
 2   of Civil Procedure, with respect to all of Plaintiff’s claims.
 3                    MEMORANDUM OF POINTS AND AUTHORITIES
 4    I.     BACKGROUND
 5      This case is about lottostore.com and lottoworks.com (“Disputed Domains”)
 6   purchased by David Dent (“David”), a businessman with decades of experience in lottery
 7   businesses, for use with his lotto/lottery-related activities. Defendant filed a UDRP
 8   proceeding in which it obtained an order to transfer the Disputed Domains to Defendant,
 9   forcing David to file the Complaint to retain them. David seeks summary judgment on
10   his reverse domain name hijacking (“RDNH”) and declaratory relief claims. David did
11   not “register” or “use” the Disputed Domains under the relevant statutes, but even if he
12   did, did not do so in bad faith. In any case, he is entitled to protection by the relevant
13   safe harbor. Accordingly, Plaintiff respectfully requests that the Court grant this Motion.
14      A. David’s Extensive Gambling/Lottery Experience
15      David has worked in the gambling/lottery industry since at least as early as 1999
16   through the present (since 2005 with the company he founded, Trimark). (Plaintiffs’
17   Statement of Facts in Support of Motion for Summary Judgment (hereafter “SF”) at ¶¶1,
18   10.) His extensive experience in that industry includes many types of gambling, many
19   roles and disciplines, management, and ownership. (Id. at ¶2.) His lottery-related
20   activities span the globe, and have involved millions of customers and dozens of business
21   clients and partners. See id. at ¶¶ 3-18.) His financial investment in these activities has
22   been extensive over the past 6 years, and amounts to more than $800,000. (Id. at ¶ 86.)
23   He has been directly involved with the development and marketing of numerous
24   gambling-related products. (Id. at ¶¶ 5-9, 11-13, 15-18.) He owns over 150 domains, the
25   vast majority of which are gambling related. (Id. at 86.)
26      B. David’s Online Gambling Expansion Efforts (Secondary Lottery)
27      In Spring 2016, David began work, with his company Trimark and international
28   business associates with whom he previously worked, on a new online gambling venture
                                                    -1-
      Case 2:17-cv-00651-DMF Document 86 Filed 10/09/19 Page 5 of 22

 1   (online secondary lottery). (Id. at ¶¶ 19-23.) The business includes a consumer (B2C)
 2   portion offering lotto/gambling directly to consumers in a store-like format (a “lotto
 3   store”), and a business (B2B) portion holding the bookmaking license and creating and
 4   managing the lottery product offerings to be sold via lottostore.com and possibly through
 5   other storefronts and third-party lottery businesses (a lotto “factory” or “works”). (Id. at
 6   32.) During May to December of 2016, David and his partners worked extensively
 7   laying the groundwork for the business. (Id. at ¶¶ 25-27,31-33, 35-40, 44-46, 84.) Their
 8   efforts included identifying domains that users would directly associate with their online
 9   lottery offerings, and that would therefore drive traffic to the business. (Id. at ¶ 25.) In
10   approximately June 2016, David began searching for domains for the business, including
11   specifically domains that included lotto, lottery and other gambling terms descriptive of
12   the businesses products and services (secondary lottery). (Id. at ¶ 24.) As part of this
13   process, David discovered, among others, lottostore.com. In September 2016, David and
14   his partners specifically discussed lottostore.com and how ideal it was for the business
15   due to its descriptive nature. (Id.) David’s business associate Ashley suggested he
16   proceed with the purchase of lottostore.com, and on September 22, 2016, David
17   purchased it. (Id. at ¶¶ 27-28.) Later in the development process (late 2016), David also
18   discovered lottoworks.com, saw its value as descriptive of the B2B business, and
19   purchased it on December 5, 2016. (Id. at ¶¶ 33-34, 43.)
20      C. Disputed Domains Status Post-Purchase to Present
21      From the time David purchased the Disputed Domains (and before), they have
22   remained parked and unused by David. (Id. at ¶¶ 62-63, 101.) On December 18, 2016,
23   David first noticed that Sedo’s escrow service had not updated the nameservers to
24   GoDaddy’s parking page during the transfer, and requested, via his account portal, that
25   GoDaddy change them to GoDaddy’s “non-cash” parking service nameservers. (Id. at ¶
26   51.) On December 20, 2016, the domain parking was changed to GoDaddy’s “non-cash”
27   parking service, where it remains parked to this day. (Id. at ¶ 53.) Lottoworks.com
28   remains parked at Parkingcrew.com to this date because by the time (December 18, 2019)
                                                   -2-
         Case 2:17-cv-00651-DMF Document 86 Filed 10/09/19 Page 6 of 22

 1   David discovered that Sedo’s escrow service had not updated the nameservers to
 2   GoDaddy’s parking page during the transfer, lottoworks.com was locked due to
 3   Defendant’s UDRP complaint, preventing David from changing the nameservers. (Id. at
 4   ¶¶ 49, 50, 52, 61.) David has never used the Disputed Domains, and has never caused
 5   any advertising or other content to be displayed in association with them. (Id. at ¶¶ 64-68,
 6   102.) David has not posted any content at the Disputed Domains, and has not created a
 7   website for them. (Id. at ¶¶ 64-68, 103.) They remain parked at "splash pages" provided
 8   and controlled by the parking platform providers (GoDaddy for lottostore.com and
 9   ParkingCrew for lottoworks.com).1 (Id. at ¶¶ 70-76, 78, 94-96.) David has no control
10   over any content displayed on the splash pages and derives no revenue from the content
11   placed by GoDaddy or Parkingcrew on the splash pages (he has never enabled “cash
12   parking” on any of his domains). (Id. at ¶¶ 54, 66, 69, 70, 76, 78, 94-96.)
13        Since the locking of the Disputed Domains as a result of Defendant’s UDRP filing in
14   December, 2016, David has been unable to change any of their dns (parking) and other
15   key settings. (Id. at ¶¶ 50, 52, 54, 56, 60, 61, 63.) In other words, they are stuck where
16   they happened to be when they were locked due to Defendant’s UDRP filing. In fact,
17   lottoworks.com was locked even before David knew there was a dispute or that Sedo had
18   not updated the lottoworks.com nameservers to GoDaddy’s non-cash parking page, and
19   only a few days after control was transferred to him. In fact, David had a window of at
20   most 5 days where he could even have made changes to the nameservers for
21   lottoworks.com. (Id. at ¶ 50.) Any “click to buy” or equivalent links displayed on the
22   parked pages are not offers for sale, but rather, are offers by the parking page to contact
23   the owner to see if they might sell. (Id. at ¶ 59.) David has never offered the Disputed
24   Domains for sale. (Id. at ¶ 89.) Indeed, he has been prevented from controlling or using
25   them since they were locked in December, 2016. (Id. at ¶ 60.) More specifically, it has
26

27   1
         A "splash page" is the first page that appears when a website is visited. See Chambers
28
     v. Time Warner, 2003 WL 749422, at *7 (S.D.N.Y. Mar. 5, 2003)).
                                                   -3-
      Case 2:17-cv-00651-DMF Document 86 Filed 10/09/19 Page 7 of 22

 1   been impossible for David to use the domains at all since the lock because they are
 2   locked pointing nameservers over which David has no control (they are in fact controlled
 3   by ParkingCrew (lottoworks.com) and GoDaddy (lottostore.com). (Id.) To use the
 4   domains, they must be unlocked so that David can set them to nameservers that he
 5   controls. (Id.)
 6      Lotto's actions have forced David to delay launching his business pending the
 7   outcome of this litigation because the lock has prevented him from having the use of the
 8   domain names. (Id. at ¶ 83.)     In spite of this, he has still spent a substantial amount on
 9   developing the business since December 2016 (in excess of $200,000). (Id. at ¶ 83.)
10      D. Additional Secondary Lotto Business Development Activities
11      Since about the time of his purchase of lottostore.com, David’s team has been
12   comprehensively working on the launch of the secondary lottery business (Id. at ¶¶ 20-
13   47). These activities have cost hundreds of thousands of dollars. (Id. at ¶ 84). David
14   plans to publicly launch the business upon completion of the back-end software and
15   resolution of this lawsuit. (Id. at ¶¶ 88-90). He has not advertised or sold any products or
16   services using the lottoworks.com or lottostore.com domains. (Id. at ¶92). Both domains
17   remained parked at a “splash page” provided by the registrars, and have been parked
18   since David’s purchase. David receives no revenue from advertisements, if any, placed
19   by the registrars on parking pages. In sum, David has not used the domains at all. David
20   believes that because the domains are directly descriptive of his business, they remain the
21   best domains for him to use for his business, and he remains eager to use them once this
22   dispute is resolved.
23      E. Lottostore.com
24      Lottostore.com was first registered on January 4, 2011. (Id. at ¶¶ 100). David
25   purchased the domain on September 22, 2016. (Id. at ¶ 28). Defendant did not (and still
26   does not, to Plaintiff’s knowledge) have any registration or rights in the descriptive term
27   “lottostore”, so the original registration of the domain lottostore.com is senior to any
28   rights (if any) Defendant Lotto claims it has in lottostore.com. On its face, Lottostore is
                                                   -4-
      Case 2:17-cv-00651-DMF Document 86 Filed 10/09/19 Page 8 of 22

 1   generic and/or descriptive of a store that sells lotto/lottery related products. (Id. at ¶ 80,
 2   81). Lotto means a game of chance or a lottery. (Id. at ¶ 80.) Store means a place where
 3   merchandise is offered for sale (for example, a shop). (Id. at ¶ 81.) Defendant admits
 4   this as well (that “store” refers to a shop or a store). (Id..) See also Exhibit L,
 5   Declaration of Steven Adams (“Adams Decl.”), at Exhibits 1 and 3, which include
 6   dictionary definitions for these terms). The USPTO has routinely required disclaimers
 7   for trademark registrations that include the terms lotto or store, recognizing that they are
 8   descriptive/generic of those goods. See Exhibit L, Declaration of Steven Adams
 9   (“Adams Decl.”), at Exhibits 4 and 5. These exhibits show hundreds of disclaimers for
10   lotto and thousands for store due to the descriptive nature of those marks. More
11   specifically, and directly on point, the USPTO has specifically required, for the only two
12   US registered marks including the term lotto store (US Registration 2930996 and
13   2930997 for PRIMM VALLEY LOTTO STORE) a disclaimer of the term lotto store for
14   BOTH marks as being merely descriptive of the goods and services offered by the
15   business applying for the mark (a lottery services provider). Specifically “The applicant
16   must disclaim the descriptive wording "LOTTO STORE" apart from the mark as
17   shown. Trademark Act Section 6, 15 U.S.C.Section 1056; TMEP sections 1213 and
18   1213.03(a). The wording is merely descriptive because it describes the type of service
19   provided.” See Exhibit L, Declaration of Steven Adams (“Adams Decl.”), at Exhibit 7.
20   Lotto store is clearly descriptive of the businesses for which David purchased the
21   domains for his B2C offerings, and Plaintiff cannot exclude him from using it for
22   gambling and lottery goods and services, simply because it uses the term with clothing.
23      F. Lottoworks.com
24      Defendant claims that its rights in the term lottoworks began in 2009. (SF at ¶ 98.)
25   Lottoworks.com was first registered on July 30, 1998. more than 10 years prior to
26   Defendant’s alleged first use of the term lottoworks. (Id. at ¶ 99.) David purchased the
27   domain on December 5, 2016. (Id. at ¶ 43.) On its face, Lottoworks is generic and/or
28   descriptive of a place that makes/creates/offers lotto/gaming related products. Lotto
                                                    -5-
      Case 2:17-cv-00651-DMF Document 86 Filed 10/09/19 Page 9 of 22

 1   means a game of chance or a lottery. (Adams Decl. at Exhibit 3.) One of the meanings
 2   of “works” is a place where goods or services are provided or made like a plant or a
 3   factory. (Id at Exhibit 1.) The USPTO has routinely required disclaimers for trademark
 4   registrations including lotto or works, recognizing that those terms are descriptive/generic
 5   of the claimed goods/services. See Adams Decl. at Exhibit 4 and 6. These exhibits show
 6   hundreds of disclaimers for lotto and thousands for works due to the descriptive nature of
 7   those marks. (Id.) Lottoworks describes the business for which David purchased it, a
 8   business that makes and offers lotto products. (SF
 9      G. Defendant Are In Completely Different Businesses
10      Defendant is a clothing company (specifically including shoes), and its trademarks are
11   for those related goods, not gambling or lottery. David is in a completely different
12   business (lottery). (SF at ¶ 1, 93.) David had no knowledge of Defendant until his
13   domains were locked due to Defendant’s UDRP complaint, AFTER purchasing the
14   Disputed Domains. (SF at ¶ 79.)
15      H. David Did Not Offer To Sell The Disputed Domains
16      David owns over 150 domains related to gambling/lotto, purchased over the past 10+
17   years. (SF at ¶ 86.) Of these, over 130 relate specifically to lotto, lottery, types of lottery,
18   jackpots, lucky, scratchcards and bingo, and most were bought specifically for David’s
19   new lottery project since May of 2016. (Id.) Many include “lotto” or “lottostore”
20   because they are specifically intended to describe David’s business. David has never
21   offered to sell the Disputed Domains. He has always intended to use the Disputed
22   Domains for the secondary lotter business. (Id. at ¶ 88.) He has from time-to-time owned
23   other domains for other legitimate businesses or purposes. (Id. at ¶ 97.) He had never
24   (before Defendant’s UDRP action) been accused of “cybersquatting.” (Id. at ¶ 91.)
25   David never contacted Defendant offering to sell the Disputed Domains (the
26   characteristic signature of a “cybersquatting” violation), and was not even aware of
27   Defendant until AFTER the Defendant’s UDRP filing (AFTER purchasing the domains).
28   II.    ARGUMENT
                                                    -6-
      Case 2:17-cv-00651-DMF Document 86 Filed 10/09/19 Page 10 of 22

 1              a. Summary Judgment Standard
 2      Summary judgment is appropriate when “the pleadings, depositions, answers to
 3   interrogatories, admissions on file, and any affidavits show that there is no genuine issue
 4   as to any material fact and that the moving party is entitled to judgment as a matter of
 5   law.” Assurance Co. of Am. v. Wall & Assocs. LLC of Olympia, 379 F.3d 557, 560 (9th
 6   Cir. 2004) (citation omitted); see also Fed. R. Civ. P. 56(a). Once the moving party has
 7   carried its initial burden, “the burden then moves to the opposing party, who must present
 8   significant probative evidence tending to support its claim or defense.” Richards v.
 9   Nielsen Freight Lines, 810 F.2d 898, 902 (9th Cir. 1987) (citing Gen. Bus. Sys. v. N. Am.
10   Philips Corp., 699 F.2d 965, 971 (9th Cir. 1983)). The opposing party “may not rely
11   merely on allegations or denials in its own pleading;” rather, it must set forth “specific
12   facts showing a genuine issue for trial.” See Fed.R.Civ.P. 56(e)(2); Anderson v. Liberty
13   Lobby, Inc., 477 U.S. 242, 250, 106 S. Ct. 25056, 2511, 91 L. Ed. 2d 202 (1986). “‘Only
14   disputes over facts that might affect the outcome of the suit under the governing law will
15   properly preclude the entry of summary judgment’” Tie Tech, Inc. v. Kinedyne Corp., 296
16   F.3d 778, 784-85 (9th Cir. 2002) (quoting Anderson, 477 U.S. at 248, 106 S.Ct. 2505).
17          Defendant has not set forth “specific facts showing a genuine issue for trial”.
18              b. David Is Entitled To Summary Judgment On His Claims
19          Reverse Domain Name Hijacking (15 U.S.C. § 1114(2)(D)(v)) occurs when
20   “trademark owners abusively assert their trademark rights to strip domain names from
21   rightful owners.” Sallen v. Corinthians Licenciamentos LTDA, 273 F.3d 14, 17 (1st Cir.
22   2001). To prevail, the registrant must show: (1) it is a domain name registrant; (2) its
23   domain name was suspended, disabled or transferred under a policy implemented by a
24   registrar; (3) the owner of the mark that prompted the domain name to be suspended,
25   disabled or transferred has notice of the action; and (4) its registration or use of the
26   domain name is not unlawful. 15 U.S.C. § 1114(2)(D)(v); Barcelona.com, Inc. v.
27   Excelentisimo Ayuntamiento De Barcelona, 330 F.3d 617, 626 (4th Cir. 2003). Elements
28   1-3 are not disputed. (Dkt. 17 at p.4.) The only remaining question is whether
                                                    -7-
      Case 2:17-cv-00651-DMF Document 86 Filed 10/09/19 Page 11 of 22

 1   “Plaintiff’s registration or use of the domain names lottoworks.com and lottostore.com
 2   was not unlawful.” (Id..) For his registration or use to be “not unlawful”, David would
 3   need to demonstrate “either (1) he did not register, traffic, or use a domain name that is
 4   identical or confusingly similar to a distinctive mark, or (2) he did not have a bad faith
 5   intent to profit from that mark. 15 U.S.C.A. § 1125(d)(1)(A).” (Id. at p.5)
 6          David also seeks a declaration that his actions were not unlawful, which is directly
 7   related to the RDNH analysis. “In other words, in the language of the relevant statutes,
 8   Plaintiffs are seeking a declaration that the registration of the disputed domain name was
 9   “not unlawful[,]” see 15 U.S.C. § 1114(2)(D)(v), which encompasses a finding that
10   Plaintiffs “did not have a bad faith intent to profit” from any of Defendants' three
11   trademarks. See 15 U.S.C. § 1125(d)(1)(A)(i).” Strong Coll. Students Moving Inc. v.
12   Coll. Hunks Hauling Junk Franchising LLC, No. CV-12-01156-PHX-DJH, 2015 WL
13   12602438, at *8–9 (D. Ariz. May 15, 2015). Finally, David’s actions fall under the safe
14   harbor provision.
15          Summarizing, David prevails if he did not register or use the domain names, or, if
16   he did register or use them, that it was not with a bad faith intent to profit, or if the safe
17   harbor applies because he had “reasonable grounds to believe that the use of the domain
18   name was a fair use or otherwise lawful.” 15 U.S.C. § 1125(d)(1)(B)(ii).
19                       i. David Did Not “Register” As Defined For RDNH/ACPA
20          Undisputed facts demonstrate that David did not, “register” the Disputed Domains.
21   The Ninth Circuit addressed "registration" in GoPets Ltd. v. Hise, 657 F.3d 1024 (9th Cir.
22   2011). In GoPets, defendants registered “gopets.com” in March 1999. Id. at 1026. In
23   2004, plaintiff GoPets Ltd. was created, and plaintiff filed a trademark application
24   alleging its first use of the “gopets” mark in August 2004. Id. at 1027. In 2006, the
25   defendants transferred gopets.com to Digital Overture. Id. at 1028. The Ninth Circuit
26   considered whether the transfer of gopets.com to Digital Overture constituted
27   “registration” under the ACPA. It concluded that “Congress meant ‘registration’ to refer
28   only to the initial registration” and that “[w]e see no basis in ACPA to conclude that a
                                                    -8-
      Case 2:17-cv-00651-DMF Document 86 Filed 10/09/19 Page 12 of 22

 1   right that belongs to an initial registrant of a currently registered domain name is lost
 2   when that name is transferred to another owner.” Id. at 1031. Thus, “[b]ecause Edward
 3   Hise registered gopets.com in 1999, . . . Digital Overture’s re-registration and continued
 4   ownership of gopets.com does not violate §1125(d)(1).” Id. at 1032. In other words, if a
 5   domain is legitimately first registered and has senior rights to a trademark, simply
 6   transferring that registration to a third party (“re-registration”) does not act to take away
 7   the priority of that registration over later-acquired trademark rights.
 8          Importantly, GoPets did not distinguish between transfers of a domain name to
 9   related parties and other domain transfers. Rather, GoPets reasoned that if an original
10   owner's rights associated with a domain name were lost upon transfer to "another owner,"
11   the rights to many domain names would become "effectively inalienable," a result the
12   intention of which was not reflected in either the structure or the text of the ACPA. Id. at
13   1031-32. In AIRFX.com v. AirFX LLC, this District had an opportunity to apply GoPets.
14   AIRFX.com v. AirFX LLC, No. CV 11-01064-PHX-FJM, 2012 WL 3638721, (D. Ariz.
15   Aug. 24, 2012). The AirFX court held that because airfx.com was registered more than
16   two years before the AirFXmark existed, “plaintiffs' later re-registration of airfx.com
17   ‘was not a registration within the meaning of § 1125(d)(1).’” Id. at *4 (citing GoPets 657
18   F.3d at 1032). “Rather, because Bestinfo registered airfx.com ‘long before [defendant]
19   registered its service mark,’ plaintiffs' registration and ownership of airfx.com ‘does not
20   violate § 1125(d)(1).’” Id. “Plaintiffs are therefore entitled to summary judgment on
21   defendant's cybersquatting counterclaim.” Id.
22          The undisputed facts here are even more favorable to David than those of GoPets
23   and AIRFX.. Lottoworks.com first registered on July 30, 1998. Lotto’s claimed first use
24   of lottoworks was in 2009, almost 10 years after the domain registration. (SF @?). Under
25   GoPets, David’s 2016 purchase of lottoworks.com from its then-owner did not terminate
26   the senior rights already existing in that domain over any rights Defendant might have
27   later developed. The same applies to lottostore.com, first registered on January 4, 2011.
28   (SOF). Defendant did not (and does not) have or claim trademark registration or rights in
                                                    -9-
      Case 2:17-cv-00651-DMF Document 86 Filed 10/09/19 Page 13 of 22

 1   the descriptive term “lottostore.” Indeed it cannot ,as the term is merely descriptive.
 2   Consequently, the original registration of the domain lottostore.com is senior to rights (if
 3   any) Defendant claims it has in lottostore.com. Applying GoPets (and consistent with
 4   AirFX), the senior status of both Disputed Domains (registered before Defendant claimed
 5   rights in lottoworks and lottostore) was not lost simply because the domains were
 6   transferred to David, and the transfer of the domains to David is not “registration” under
 7   the ACPA/RDNH.
 8                    ii. David Did Not Use the Domains
 9          David has not used either of the Disputed Domains. Indeed, he has not had an
10   opportunity to use them since they remain locked due to Defendant’s UDRP claim and
11   this dispute. Lottostore.com was parked when David purchased it in September 2016,
12   and it has remained parked. On December 23, 2016, the domain was locked, preventing
13   David from using it. (SF at ¶ 54.) Lottoworks.com was parked when David purchased it
14   on December 5, 2016, and it has remained parked. On December 15th, the domain was
15   locked, preventing David from using it. (Id. at ¶ 61.) BOTH domains have remained
16   parked (unused by David) during the entire time he has owned them and indeed from
17   BEFORE he even purchased them. They were parked at sites that did NOT have “cash
18   parking” or its equivalent enabled, David did not derive any revenue from those sites, and
19   had absolutely no control over any content displayed at the parking splash pages of the
20   registrars. (SF at ¶ 87.) Finally, David did not attempt to sell the domains to Defendant
21   or anyone else. There are simply no facts remotely supporting any use on David’s part,
22   let alone any “bad faith” use (discussed below).
23          Defendant has provided NO “specific facts showing a genuine issue for trial” with
24   respect to registration or use. Consequently, there has been no registration or use of the
25   Disputed Domains by David. The evidence is completely consistent with David simply
26   purchasing two descriptive domains for legitimate use in his gambling/lottery-related
27   endeavors, something completely within his rights to do.
28                 iii.   Registration Or Use, IF ANY, Was Not In Bad Faith
                                                  - 10 -
      Case 2:17-cv-00651-DMF Document 86 Filed 10/09/19 Page 14 of 22

 1          Even if this Court finds “registration” (in spite of GoPets), or “use”, the
 2   uncontroverted evidence shows that there was no bad faith registration or use by David.
 3   “Congress has enumerated nine nonexclusive factors for courts to consider” in evaluating
 4   bad faith. Lahoti v. VeriCheck, Inc., 586 F.3d 1190, 1202 (9th Cir. 2009) (citing 15
 5   U.S.C. § 1125(d)(1)(B)(i)). Courts typically do not “march through the nine factors
 6   seriatim because the ACPA itself notes that use of the listed criteria is permissive.” Id.
 7   (citing Virtual Works, Inc. v. Volkswagen of Am., Inc., 238 F.3d 264, 269 (4th Cir. 2001).
 8   “‘[T]he most important grounds for finding bad faith are “the unique circumstances of the
 9   case, which do not fit neatly into the specific factors enumerated by Congress.”’”
10   Interstellar Starship Servs., Ltd. v. Epix, Inc., 304 F.3d 936, 946–47 (9th Cir. 2002)
11   (quoting Virtual Works, Inc. v. Volkswagen of Am., Inc., 238 F.3d 264, 271 (4th Cir.
12   2001)). The unique circumstances here make a review of the nine permissive factors
13   unnecessary, but we briefly review them for completeness’ sake: 1. (IP rights in
14   domain). The domains are descriptive of David’s intended goods, giving him a “fair use”
15   right to use them. 2. (Domain refers to person). The names do not refer to David. 3.
16   (Prior use of domain with goods). No known prior use (although the domains were first
17   registered prior to any Lotto-claimed rights in lottostore or lottoworks). 4.
18   (Noncommercial use of the mark with domain). Not applicable (David has not used
19   domains, and his proposed usage would be fair use because they describe his goods). 5.
20   (Intent to divert consumers from owner for commercial gain or with the intent to
21   tarnish/disparage). David had no knowledge of Defendant or its marks prior to its UDRP
22   complaint, and so could not have intended to divert at the time of purchase, and
23   furthermore has never had the intent to divert or cause confusion. Furthermore, the
24   domains describe David’s goods, and therefore would not cause confusion. 6. (Offer to
25   sell domains for financial gain). David never offered to sell the domains to anyone, has
26   no prior pattern of such conduct, and has always intended to use them in the bona fide
27   offering goods/services. 7. (Provision of false contact information). David never
28   engaged in such conduct. 8. (Registration of multiple domains the person knows are
                                                  - 11 -
      Case 2:17-cv-00651-DMF Document 86 Filed 10/09/19 Page 15 of 22

 1   identical/confusingly similar). David had no knowledge of Defendant or its marks at the
 2   time of registration. The domains describe the goods/services for which David purchased
 3   them. In any case, there are no allegations that he ever used the domains with goods or
 4   services in any way related to goods covered by Defendant’s marks, making it impossible
 5   for there to be confusion. 9. (Extent to which mark incorporated in the domain name is
 6   distinctive/famous) – Defendant’s marks are not famous. Rather, they are
 7   generic/descriptive of the goods to be offered, and could not be distinctive for them.
 8          At best (from Defendant’s perspective), factors 1-4 are neutral (1 and 4 arguably
 9   favor David). Factors (5-9) favor David. Regardless, the purpose of the optional factors
10   is to help determine if there was bad faith. Unique factors of this case make
11   consideration of them unnecessary. There is no evidence even suggestive of bad faith on
12   David’s part with respect to the domains, and “bad faith” is what is required to violate the
13   ACPA (and key in a RDNH determination). David pursued a lottery business and
14   purchased names directly descriptive of that business. Nothing more.
15          Other cases are informative. Wangs v. Societe du Figaro S.A. involved a famous
16   French newspaper (Le Figaro) and a person (Wang) who claimed he registered a domain
17   “lefigaro.news” to start an opera blog. Wang v. Societe du Figaro S.A., No.
18   15CV9376PAEJLC, 2018 WL 566407, at *1 (S.D.N.Y. Jan. 26, 2018), report and
19   recommendation adopted in part, rejected in part, No. 15 CIV. 9376 (PAE), 2018 WL
20   3122055 (S.D.N.Y. June 26, 2018). He claimed that he named it after an opera, had no
21   knowledge of French or personal/ business dealings with the French (effectively, that he
22   was not aware of the newspaper le figaro), and did not try to sell the domain. Id. at *12.
23   The court found for Wang, noting that “[e]ven though many of the enumerated factors do
24   not tip in Wang’s favor, the Court takes a ‘case-specific approach to bad faith’ and
25   concludes that Wang has articulated a legitimate, good-faith basis for registering
26   <lefigaro.news>, and evidence that he had a ‘bad faith intent to profit’ from the domain
27   name is absent from the record.” Id. at *14 (citing Gioconda Law Grp. PLLC v. Kenzie,
28   941 F. Supp. 2d 424, 433 (S.D.N.Y. 2013)). The court concluded that his registration and
                                                  - 12 -
      Case 2:17-cv-00651-DMF Document 86 Filed 10/09/19 Page 16 of 22

 1   use of <lefigaro.news> did not violate the ACPA because the bad-faith element was not
 2   met, and that “Consequently, the fourth (and final) element of Wang’s claim of reverse
 3   domain-name hijacking under subsection (v) is satisfied, as Wang’s registration and use
 4   of <lefigaro.news> was ‘not unlawful’ under the ACPA.” Id. (citing 15 U.S.C. §
 5   1114(2)(D)(v)). The court found for Wang even though he had used the domain. The
 6   court noted that “[e]ven assuming that Wang prepared his first blog post to bolster his
 7   claim that he was an aspiring opera and arts blogger, this fact does not demonstrate that
 8   Wang registered or used the domain name for commercial gain at defendants' expense.”
 9   Id. at *13. The court further noted that “[a]lthough defendants emphasize that Wang
10   never updated his website after his initial post, the lack of activity is unsurprising given
11   that the commencement of the UDRP proceeding put his ownership of the domain name
12   in jeopardy and that the UDRP panel ordered that the domain name be transferred to
13   defendants. In short, defendants have simply failed to present any evidence to contradict
14   Wang’s assertions that he registered <lefigaro.news> to start an opera and arts blog
15   without any intent to profit in bad faith at defendants' expense.” Id. Finally, the court
16   stated that “This case is thus outside the ‘ACPA’s heartland.’ See New World, 150 F.
17   Supp. 3d at 325 (citation omitted). Defendants have not suggested that Wang sought to
18   sell <lefigaro.news> to defendants at an “exorbitant price.” See id. Nor is there any
19   evidence that Wang attempted to divert Le Figaro readers to his own website for
20   commercial gain. See id.” Id. (citing New World Sols., Inc. v. NameMedia Inc., 150 F.
21   Supp. 3d 287, 325 (S.D.N.Y. 2015)). See also Sabin v. Curt Mfg. Co., No. CV-08-1852-
22   PHX-SRB, 2009 WL 10673588, at *6–7 (D. Ariz. May 4, 2009) for additional treatment
23   of the 9 factors.
24          The undisputed facts show that David simply registered two domains for future
25   use in a business of which they are directly descriptive/generic, not to re-sell them for
26   commercial gain or take any bad faith action at Defendant’s expense. David has decades
27   of experience in the gambling industry. He had concrete plans to expand into the online
28   secondary lottery market. He had no knowledge of Defendant’s existence. At the time
                                                   - 13 -
      Case 2:17-cv-00651-DMF Document 86 Filed 10/09/19 Page 17 of 22

 1   he purchased the domains, his intent was to use them. He never offered them for sale,
 2   and indeed they have been parked since their purchase. Thus, there is no evidence that at
 3   the time David registered the Disputed Domains, he did so with a bad faith purpose of
 4   selling them for commercial gain. See GoPets, 657 F.3d at 1034; see also Interstellar,
 5   304 F.3d at 947 (offer to sell domain was not evidence of bad faith; offer was not made
 6   for extortion purposes). David has decades of experience in the gambling industry, and
 7   as part of his efforts in that industry, has purchased a number of domain names directly
 8   related to that industry. As part of a specific effort to expand his efforts in the online
 9   lottery arena, David and his team searched out and purchased domains directly related to
10   their business plans, including the Disputed Domains. The domains purchased are clearly
11   generic/descriptive of gambling/lottery stores/services, both facially, based on the known
12   definitions of the terms, and based on hundreds of applications/registrations for marks
13   including the terms lotto, works, store and even “lotto store.” There is no evidence that
14   David registered the domains in bad faith.
15          AirFX is also instructive in terms of bad faith use. In AirFX, Plaintiffs in a RDNH
16   case had developed a brand name, registered a domain name, started researching the
17   design of their product, and approached potential investors and customers, but had not
18   sold, manufactured, advertised, or marketed any product bearing the AirFX mark. See
19   AirFX, 2012 WL 3638721, at *1-2. The court noted that “Defendant points to no other
20   facts to establish plaintiffs' commercial use of the AirFX mark. Accordingly, defendant
21   has not raised a genuine issue of material fact as to whether plaintiffs' use of the mark
22   was commercial. Without commercial use, there is no trademark infringement. See
23   Bosley, 403 F.3d at 677. Plaintiffs are entitled to summary judgment on defendant's
24   trademark infringement counterclaim.” Id. at *5.
25          Finally, regarding “use” (if any) of the Disputed Domains, trademark
26   infringement law prohibits "only unauthorized uses of a trademark in connection with a
27   commercial transaction in which the trademark is being used to confuse potential
28   consumers." Bosley Med. Inst., Inc. v. Kremer, 403 F.3d 672, 676 (9th Cir. 2005). If a
                                                   - 14 -
      Case 2:17-cv-00651-DMF Document 86 Filed 10/09/19 Page 18 of 22

 1   person's use of a mark is noncommercial, it does not violate the Lanham Act. See id. at
 2   677 ("The question before us, then, boils down to whether [defendant's] use of
 3   BosleyMedical as his domain name was in connection with a sale of goods or services. If
 4   it was not,then [defendant's] use was noncommercial and did not violate the Lanham
 5   Act.") (internal quotation marks omitted). The act of registering a domain name, without
 6   more, does not constitute commercial use. Brookfield Commc'ns, Inc. v. W. Coast Entm't
 7   Corp., 174 F.3d 1036, 1052 (9th Cir.1999). David has not sold a product using the
 8   Disputed Domains, used them to engage in advertising or marketing activities, or used
 9   them in manufacturing activities. (SF at ¶ 92). He has never developed a public website
10   for the them, and has never placed any content on them. They have been parked since
11   well before David purchased them, and David has not and does not control the content of
12   the parked pages. Indeed, he has been unable to change the nameservers since December
13   2016 due to the register lock. David has not used the domains, in bad faith or otherwise,
14   within the meaning of the ACPA/RCNH or Lanham Act.
15          In sum, David has been almost exclusively involved in the gambling/lottery
16   business for the past two decades, he specifically sought out domains directly descriptive
17   his business, purchased them (including the two Disputed Domains), and did not try to
18   sell them. The Disputed Domains have been parked since long before David’s purchase,
19   and indeed have been locked pointing to parking pages since December of 2016, making
20   it impossible since those dates for David to change the nameservers or use the domains.
21   The evidence is completely consistent with David’s intended use of the domains as
22   descriptive of the goods and services intended to be offered by him once this dispute has
23   been resolved. There is no evidence that David even knew of Defendant, much less
24   purchased the domains or used them in a bad faith way to profit at the expense of
25   Defendant. There is no evidence that even hints at bad faith registration or use on
26   David’s part (importantly, there are no allegations he used the domains with goods or
27   services protected by Defendant’s trademarks). Indeed, David could not have registered
28   the domains according to GoPets given that they were registered prior to rights (if any)
                                                 - 15 -
      Case 2:17-cv-00651-DMF Document 86 Filed 10/09/19 Page 19 of 22

 1   Defendant claims in lotto works and lotto store. More importantly (for purposes of this
 2   motion), Defendant has provided NO “specific facts showing a genuine issue for trial.”
 3   Consequently, even if this Court finds that there has been “registration” or “use”, there
 4   has been no bad faith registration or use of the domains by David Dent.
 5                   iv. David Is Entitled To The Safe Harbor Protection
 6          The APCA’s safe harbor provision excludes a finding of bad faith intent for
 7   persons who “believed and had reasonable grounds to believe that the use of the domain
 8   name was a fair use or otherwise lawful.” 15 U.S.C. § 1125(d)(1)(B)(ii). “A reasonable
 9   belief defense must rest on a good faith intention and motivation that existed at the time
10   the challenged domain name was obtained.” 5 McCarthy on Trademarks and Unfair
11   Competition § 25A:63 (5th ed.). The undisputed facts clearly show that at the time David
12   obtained the Disputed Domains (and thereafter), he believed (and still believes) his
13   intended use was lawful. He had a good faith intent to use them for his gambling/lottery-
14   related activities. There is no evidence that David purchased the Disputed Domains with
15   any intent to sell them or use them with clothing or any other goods offered by
16   Defendant. Indeed, David had no knowledge of Defendant prior to purchasing the
17   domains. Finally, the domain names themselves are generic/descriptive of the very goods
18   and services for which David purchased the domains, making it entirely reasonable for
19   David to have believed at the time of purchase (and to continue to believe) that his
20   purchase and proposed usage of the domains is fair use or otherwise lawful. Case law in
21   the Ninth Circuit is supportive. The Ninth Circuit also relies on the “who-are-you/what-
22   are-you” test. Yellow Cab Co. of Sacramento v. Yellow Cab of Elk Grove, Inc., 419 F.3d
23   925, 929 (9th Cir. 2005); McCarthy, supra, at § 12:1 (“A mark answers the buyer's
24   questions ‘Who are you?’ . . . But the [generic] name of the product answers the question
25   ‘What are you?’”). “Under this test, ‘[i]f the primary significance of the trademark is to
26   describe the type of product rather than the producer, the trademark [is] a generic term
27   and [cannot be] a valid trademark.’” Filipino Yellow Pages, Inc. v. Asian Journal
28   Publications, Inc., 198 F.3d 1143, 1147 (9th Cir. 1999) (quoting Anti–Monopoly, Inc. v.
                                                  - 16 -
      Case 2:17-cv-00651-DMF Document 86 Filed 10/09/19 Page 20 of 22

 1   General Mills Fun Group, 611 F.2d 296, 304 (9th Cir.1979)); see also KP Permanent
 2   Make–Up, Inc. v. Lasting Impression I, Inc., 408 F.3d 596, 604 (9th Cir.2005) (“To
 3   determine whether a term has become generic, we look to whether consumers understand
 4   the word to refer only to a particular producer's goods or whether the consumer
 5   understands the word to refer to the goods themselves.”) (citing Park 'N Fly, Inc. v.
 6   Dollar Park & Fly, Inc., 718 F.2d 327, 330 (9th Cir. 1983), rev'd, 469 U.S. 189, 105 S.
 7   Ct. 658, 83 L. Ed. 2d 582 (1985)). David is entitled to protection of the safe harbor
 8   provision, and should prevail for this additional reason.
 9                     v. David Is Entitled To Summary Judgment
10           With respect to the only disputed element of David’s claims (reverse domain name
11   hijacking and declaratory relief), his registration or use of the Disputed Domains is not
12   unlawful either under the Lanham Act or under the ACPA, entitling him to summary
13   judgment, which is respectfully requested.
14   David Is Entitled To An Award Of Attorneys’ Fees
15           A court has discretion to award attorneys’ fees to a prevailing party under the
16   Lanham Act in “exceptional cases.” Classic Media, Inc. v. Mewborn, 532 F.3d 978,
17   990(9th Cir. 2008). “Exceptional circumstances can be found when the non-
18   prevailingparty’s case is groundless, unreasonable, vexatious, or pursued in bad faith.”
19   Gracie v. Gracie, 217 F.3d 1060, 1071 (9th Cir. 2000). This case is exceptional for at
20   least the reason that Defendant’s case was groundless (as will be established in a motion
21   for fees), and David respectfully requests that at least on that basis, he be awarded his
22   fees.
23

24

25

26

27

28

                                                  - 17 -
      Case 2:17-cv-00651-DMF Document 86 Filed 10/09/19 Page 21 of 22

 1   Respectfully submitted this 9th day of October, 2019.
 2                                            SCHMEISER, OLSEN & WATTS LLP
 3                                            By:
                                              /Jeffrey W. Johnson /
 4
                                              Sean K. Enos
 5                                            Jeffrey W. Johnson
                                              SCHMEISER, OLSEN & WATTS, LLP
 6
                                              18 E. University Drive, Suite 101
 7                                            Mesa, Arizona 85201

 8                                            Attorneys for Plaintiff
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 - 18 -
      Case 2:17-cv-00651-DMF Document 86 Filed 10/09/19 Page 22 of 22
                                     Certificate of Service:
 1

 2         I hereby certify that on this 9th day of 2019, I electronically transmitted the
     attached document to the Clerk’s Office using the CM/ECF System for filing, and for
 3
     transmittal of a Notice of Electronic Filing to the following CM/ECF registrants:
 4

 5
     The Honorable Deborah M. Fine
 6
     United States District Court
 7

 8   Marc J. Randazza, AZ Bar No. 27861
 9   Ronald D. Green, pro hac vice

10
     2764 Lake Sahara Drive
     Suite 109
11
     Las Vegas, NV 89117
12
     Tel: 702-420-2001
13
     Email: rdg@randazza.com
14
     /s/ Steven Adams
15   Steven Adams
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 - 19 -
